      Case 2:11-cr-00450-TLN Document 412 Filed 08/21/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     OLGA PALAMARCHUK
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                    )    Case No. 2:11-CR-450-TLN-1
11                                                )
                     Plaintiff,                   )    STIPULATION AND ORDER TO EXTEND
12                                                )    SELF-SURRENDER DATE
                         vs.                      )
13                                                )
           OLGA PALAMARCHUK,                      )    Judge: Hon. Troy L. Nunley
14                                                )
                    Defendant.                    )
15                                                )

16           IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
17   States Attorney, through Lee Bickley, Assistant United States Attorney, counsel for Plaintiff, and
18   Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
19   counsel for Defendant Ms. Olga Palamarchuk, that Ms. Palamarchuk’s self-surrender date may
20   be extended from September 28, 2020 to January 28, 2021.
21           On June 10, 2020, the parties filed a stipulation and proposed order to modify Ms.
22   Palamarchuk’s self-surrender date. ECF No. 408. On the same day, the Court granted the
23   proposed order and modified Ms. Palamarchuk’s self-surrender date. ECF No. 409. This order
24   set her self-surrender date and time to September 28, 2020, before 2:00 P.M.
25           The parties hereby stipulate that due to the COVID-19 pandemic, Ms. Palamarchuk’s
26   self-surrender date may be extended to January 28, 2021, and respectfully move the Court to
27   issue an order instructing her to self-surrender to the institution designated by the Bureau of
28

      Stipulation and Order to Extend Self-Surrender        -1-                     United States v. Palamarchuk,
      Date                                                                            Case No.: 2:11-cr-450-TLN
      Case 2:11-cr-00450-TLN Document 412 Filed 08/21/20 Page 2 of 3


 1   Prisons, or if no such institution has been designated, to the United States Marshals Service

 2   office in Sacramento, California at or before 2:00 P.M.

 3
                                                       Respectfully submitted,
 4
                                                       HEATHER E. WILLIAMS
 5                                                     Federal Defender
 6
     Date: August 20, 2020                             /s/ Christina Sinha
 7                                                     CHRISTINA SINHA
                                                       Assistant Federal Defender
 8                                                     Attorneys for Defendant
                                                       OLGA PALAMARCHUK
 9
10
     Date: August 20, 2020                             MCGREGOR W. SCOTT
11
                                                       United States Attorney
12
                                                       /s/ Lee Bickley
13                                                     LEE BICKLEY
                                                       Assistant United States Attorney
14                                                     Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Extend Self-Surrender     -2-                     United States v. Palamarchuk,
      Date                                                                         Case No.: 2:11-cr-450-TLN
      Case 2:11-cr-00450-TLN Document 412 Filed 08/21/20 Page 3 of 3


 1                                                     ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court orders
 4   that defendant Olga Palamarchuk, having been previously convicted and sentenced to the
 5   custody of the Bureau of Prisons, shall self-surrender to the institution designated by the Bureau
 6   of Prisons, or if no such institution has been designated, to the United States Marshals Service
 7   office in Sacramento, California on or before January 28, 2021 at 2:00 P.M.
 8
 9   IT IS SO ORDERED.
10
11   Dated: August 21, 2020
                                                               Troy L. Nunley
12
                                                               United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Extend Self-Surrender    -3-                     United States v. Palamarchuk,
      Date                                                                        Case No.: 2:11-cr-450-TLN
